Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending for examination as filed January 13, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “after washing and drying” is unclear as worded if (1) the washing and drying occurs before the sanding, (2) after the sanding and before the immersion in the inorganic acid solution, or (3) after the immersion in the inorganic acid solution.  In the examples of the specification, it appears that option (3) was intended. Therefore, for the purpose of examination, option (3) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 8-9, “into which a reducing agent is added” is unclear as worded if (1) the reducing agent is to be added to the plating solution before the acid treated metal medium is added, (2) the reducing agent is to be added to the plating solution at the same time as the acid treated metal medium, (3) the reducing agent is to be added to the plating solution after the acid treated metal medium is added, or (4) any of options (1)-(3) can apply.  Therefore, for the purpose of examination, any of options (1)-(4)  is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 11-12, “collection of a solid powder” is referred to, but also obtaining a “nickel plated graphene hollow sphere”.  It is unclear as worded if (1) by solid powder, either a completely solid powder (not hollow) is referred to or a hollow powder is referred to, or (2) the collected powder is completely solid (not hollow) and the washing and drying then results in a hollow sphere. Therefore, for the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 16-17, “the pH adjusting agent includes sodium hydroxide, potassium hydroxide, and aqueous ammonia” is unclear as worded as to whether (1) the pH adjusting agent must have all three of sodium hydroxide, potassium hydroxide and aqueous ammonia (since no “or” terminology is referred to, as with the reducing agent at line 18) or (2) the pH agent  only has to have a minimum of one of the listed pH adjusting agents.  Dependent claim 6 would only require the single pH adjusting agent of sodium hydroxide (and with the consists of language cannot have potassium hydroxide or aqueous ammonia).  Therefore, for the purpose of examination, option (2) is understood to meet the requirements of the claim (or claim 6 would be not further limiting of claim 1), but applicant should clarify what is intended, without adding new matter.
Claim 4, lines 1-2, as to the metal medium made into a head of a stirring paddle which is “configured to be subjected to the acid treatment . . .”, this is confusing as worded, as to whether the metal medium actually has to be subjected to the acid treatment, etc. as the head, since “configured to” does not mean this actually occurs, such that the forming into the head actually could occur after the acid treatment, for example.  Examples in the specification actually have the head formed before acid treatment, etc. Therefore, for the purpose of examination, it is understood that the head is to be formed before the acid treatment, and the head exposed to the acid treatment, etc. to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter, such as by providing at line 2, “paddle, which is subjected to the acid treatment . . .”.
Claim 4, lines 2-3, the claim refers to “the step (1)” and “the step (2)” which lack antecedent basis, as the acid treatment is not referred to as step (1) and the electroless plating not referred to as step (2) in the parent claim 1.
Claim 5, lines 1-3, “consists of a connecting rod and at least one layer of blades, in the form of a curved flat sheet, mounted on the connecting rod along the length thereof” is confusing as worded as to whether (1) the connecting rod and the at least one layer of blades” form a curved flat sheet or (2) simply the blades alone form a curved flat sheet.  The specification refers to the blade as a curved flat sheet, so therefore, for the purpose of examination, option (2) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend and are therefore also rejected.

Allowable Subject Matter
Claims 1-3 and 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 4 and 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of claim 1 and also for claim 4, the rejections indicated for claim 4, and also for claim 5, the rejections indicated for claims 4 and 5.

The Examiner notes CN 106744902, for example, describes how nickel plating can be applied to electrolessly plate the surface of graphene, noting the use of reducing agent (note 0010-0014), but it notes the presence of D-L malic acid, for example (0011, 0023-0025), and does note using the citrate salt required by claim 1, and also does not describe using the iron or aluminum metal medium as claimed or the treatment of the medium, or the forming of a hollow sphere.  Yu, et al “Preparation of graphene-enhanced nickel-phosphorus composite films by ultrasonic-assisted electroless plating” (herein after Yu article), describes nickel electroless plating in a solution with graphene flakes and reducing agent, where the plating is deposited on a stainless steel substrate forming a nickel coating with co-deposited graphene (abstract, sections 2.2, 2.3, figure 2), where a non-powdered metal medium of an iron wire is provided as a trigger for the electroless plating process (section 2.3).  However, Yu article does not provide plating the graphene with the nickel to form nickel plated hollow spheres, the specific metal medium pretreatment, the solution pH, the citrate salt, etc. required by the present claims.   Derderian (US 2021/0140050) notes forming a plating containing metals such as nickel and graphene (abstract, 0017-0019, 0055), on a substrate which can be metal or other materials (0070), and the plating solution can have reducing agent (0053), but it does not disclose using the non-powdered metal medium of iron or aluminum, with the pretreatment of the medium as claimed, to provide nickel plated graphene hollow spheres as claimed using the coating process claimed.  None of these cited references, alone or in combination, would provide the specific process claimed to form a nickel plated graphene hollow sphere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718